Citation Nr: 1609062	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-48 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee disability (right total knee arthroscopy).

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.
 
3.  Entitlement to a rating in excess of 30 percent for right knee disability.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Noble, Attorney 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that the issue of entitlement to an increased rating for right knee disability was previously adjudicated by the Board in 2001.  Historically, the United States Court of Appeals for Veterans Claims (Court) ordered in December 2003 that the Board's September 2001 decision to deny the claim for an increased rating be vacated and remanded to afford the Veteran a VA examination.  Thereafter, the Board remanded the claim in July 2004 to afford the Veteran a VA examination. However, in April 2005, the Veteran withdrew the appeal.  The case is now before the Board from the 2009 rating decision referenced above. 

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In January 2013, the undersigned VLJ found new and material evidence to reopen a previously denied claim of service connection for a back disability.  On this basis, the claim was recharacterized on the first page of this decision.  After reopening, the Board remanded all claims for additional development, to include updating VA treatment records, providing the Veteran notice of what is needed to substantiate a TDIU claim, and obtaining VA examinations of the back and knees with an opinion regarding aggravation.  

The Board finds that the RO substantially complied with its directives. In March 2014, the RO sent the Veteran proper notice regarding his TDIU claim, and updated VA treatment records were obtained.  The examinations and opinions were then obtained in October 2015.   The claim has returned to the Board and is ready for adjudication. 

Recently, the Veteran selected a new representative, as reflected in a December 2015 VA-Form 21-22a (Power of Attorney).  In December 2015, the new attorney representative initiated a Freedom of Information Act (FOIA) request to obtain a copy of the Veteran's claims file.  On January 21, 2016, VA completed the FOIA request.  In the December letter, the representative requested 30 days to submit additional evidence after receipt of the FOIA document.  Since more than 30 days has passed since mailing, and presumed receipt, the Board finds no prejudice to the Veteran to proceed.  No additional information or requests have been received from the representative.


FINDINGS OF FACT

1.  The probative evidence of record does not establish that the Veteran's low back disorder had its onset in service or was aggravated by his active service, or the service-connected right knee disability. 

2.  The probative evidence of record does not establish that the Veteran's left knee disability had its onset in service or was aggravated by his active service, or the service-connected right knee disability.

3.  The Veteran's residuals of right total knee arthroplasty are complaints of chronic pain with crepitus on motion, limited range of motion, the use of a brace, and limited walking, sitting and standing to a maximum of thirty (30) minutes at a time. 

4.  The Veteran does not meet the schedular requirements for a TDIU.  The competent and probative medical evidence demonstrates that his service-connected right total knee replacement and right knee scar, when evaluated in association with the Veteran's educational attainment and occupational experience, do not preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a left knee disability have not been met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a disability rating greater than 30 percent for residuals status post right total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5055 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease. Service connection on the basis of continuity of symptomatology is available for arthritic conditions.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439  (1995).

A.  Back 

A MRI conducted for a September 2008 VA examination revealed that the Veteran has mild degenerative spondylosis at L5-S1 without significant central spinal stenosis.  The Veteran asserts that this low back disability is associated with service, to include a service-connected right knee disability.  Based on its review of the evidence, the Board finds that the current back disability is unrelated to service on a direct basis and has not been caused or aggravated by any service-connected disability. 

In service, there was no injury to the Veteran's back or any event that could be attributed to the Veteran's current back disorder.  At the April 1973 entrance examination and June 1977 separation examination, the Veteran's spine functioned within normal limits.  At the Veteran's many sick call visits, the Veteran never complained of or received treatment for any issue related to his low back. 

Post-service, the first mention of back pain occurred in November 1997, more than 20 years after service, when the Veteran underwent a free preliminary chiropractic screening of his back at North Ridge Chiropractic.  The examination noted some imbalance of the spinal musculature, and tenderness of the upper-mid lower lumbar vertebra.  However, no formal diagnosis of any back-related condition was made. 

The following year, November 1998, the Veteran underwent more formal evaluation at the Durham, North Carolina VA Medical Center (Durham VAMC).  An x-ray taken of the lumbosacral spine revealed no significant abnormality.  The lumbosacral spine was considered "normal."  In 2006, a Durham VAMC x-ray revealed the development of mild degenerative disc disease at L4-L5.  The results were confirmed in a later MRI conducted at the Durham VAMC in September 2008, which revealed mild degenerative spondylosis at L5-S1 without significant central spinal stenosis.  

Even though the Veteran has been diagnosed with a lumbar spine disability, no treating physician or other medical professional has made statements of etiology linking the back disability to service.  Furthermore, although the Veteran has emphatically asserted that his current back disability is related to service and/or to a service-connected disability, the Board finds the Veteran's statements not competent.  Lay evidence, in some instances, may be sufficient to prove a relationship to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Yet the question of relationship to service of the diagnosed back disability falls outside the province of a lay person.  It is a medical question because of the complexities involved which include the numerous diagnoses that have been made, the numerous potential causes of those diagnoses, and the number of years since the Veteran's service.  Only those with medical expertise are competent where the determinative issue is medical in nature.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Due to the lack of probative medical evidence of nexus, VA scheduled the Veteran for an examination in January 2009 for evaluation and opinion.  The examiner opined that the Veteran did not have a back condition in service.  The examiner focused his assessment on the Veteran's claims of secondary service connection.  The Veteran reported that his back pain worsened after a 2004 right knee surgery.  The examiner opined that the back condition was not caused by or a result of the service-connected right knee chondromalacia.  The rationale provided was that the Veteran was a painter.  Based on the Veteran's reports, the back pain began in 1997.  The examiner said it was impossible to say with certainty if the right knee condition was the cause of the back condition since the Veteran did not have a back condition in service, his gait is mostly normal, and that the right knee should not have contributed to the back condition.   The examiner felt that the Veteran's work as a painter was the likely cause of his current back injury.  

The Board remanded the claim in January 2013 to obtain a more comprehensive opinion on secondary service connection, which included an opinion of aggravation.  In the October 2015 VA examination report, the examiner opined that the Veteran's mild degenerative disc disease of the lumbar spine remained the same and did not worsen from 2006 to 2015.  X-rays of the current condition taken during the examination revealed no changes. 

Even with the inconsistent opinion provided by the January 2009 examiner, the Board finds the preponderance of the evidence against the claim.  There was no evidence of a back injury during service or within the one-year presumptive period, thus negating the possibility of direct service connection.  The back disability was first diagnosed in 2006, nearly 30 years after service.  Furthermore, the Veteran spent many years as a painter, which is a physically rigorous job, and is noted by the January 2009 examiner as the likely cause of the back condition.  The only evidence in support of the appeal is the Veteran's lay statements of etiology, which have been found not competent.  In conclusion, the appeal is denied. 

B.  Left Knee 

The Veteran has been diagnosed with osteoarthritis of the left knee, as noted in Durham VAMC treatment records and in a November 2008 VA examination report.  The Veteran asserts that his current left knee disability is related to service, to include as secondary to his service-connected right knee disability.  In the April 1973 entrance examination and June 1977 separation examination, the Veteran's lower extremities functioned within normal limits.  Throughout the myriad of sick call visits the Veteran attended in the interim, the only complaints and treatment involved the right knee rather than the left.  In May 1973, the Veteran sustained a fall resulting in injury to his right knee.  In follow up visits attended from 1973 through 1976 related to the confirmed right knee pain, the Veteran made no individual complaints of issues related to the left knee.  

In May 1978, a year after service, the Veteran underwent surgery at the Durham VAMC to correct the right knee injury.  In records related to the right knee surgery and subsequent follow-up appointments at Durham VAMC from June 1978 through December 1999, the Veteran did not mention any issues with the left knee, and none were identified by any treating medical professional.  In a November 1978 VA examination, the Veteran mentioned a preference for the left leg over the right when operating a motor vehicle when having to shift.  He did not indicate any issues with the left leg, to include the left knee.   

In June 2001, the Veteran submitted a letter to VA discussing issues he had with his right knee.  At no point in the letter did the Veteran report residual issues also causing problems with the left knee.  

The first evaluation where the Veteran openly discussed problems with the left knee occurred in a Durham VAMC physical therapy appointment in June 2003.  The Veteran reported left knee pain.  The evaluation report noted that the Veteran had reduced range of motion in the left knee to 134 degrees.  Strength on flexion and extension were normal.  The Veteran continued treatment in 2004.  

Several years later in January 2007 at a new patient primary care evaluation at the Durham VAMC, the Veteran reported having progressive left knee pain since the 1990s with a lack of response to physical therapy, and steroid injections.  Although this length of symptoms has not been shown, the Board notes that the January 2007 evaluation was positive for crepitus and clicking on passive flexion and extension, and minimal pain to palpation proximal to tibial tubercle in the left knee.  However, the Veteran had full range of motion without joint laxity and was able to walk without difficulty.  

Aside from the January 2007 new patient evaluation, the Veteran underwent additional evaluation and treatment in 2007.  For example, in October 2007, the Veteran underwent an orthopedic evaluation at the Durham VAMC.  He reported going to physical therapy, but it was not helpful.  He reported that his left knee was still popping and locking.  However, he was able to walk without assistance.  There was no evidence of pain or swelling when he walked or when he was stationary.  The left knee was stable, and had a good end point.  He had full active range of motion in the left knee despite crepitus.  His left knee also had good patella tracking, and revealed no significant joint line tenderness (JLT).  X-rays revealed the left knee had minimal medial joint space narrowing.  Despite reports, the evaluator noted that the Veteran's examination was "fairly benign."  The evaluator told the Veteran that he would not need arthroscopy in the left knee.  However, the Veteran wanted to proceed with the surgery, which was scheduled for November 2007.  

In a pre-operative evaluation conducted in November 2007, diagnostic tests revealed minimal left knee medial compartment joint space loss with no other degenerative findings. The Veteran walked with a non-antalgic gait.  He had active range of motion to 135 degrees, negative for effusion, stable varus, valgus, anterior posterior (AP), and full strength.  He was diagnosed with mechanical left knee pain.  He underwent the procedure.  The Veteran underwent a second left knee arthroscopy in April 2013.  

Although the Veteran has been diagnosed with a left knee disability, there is no evidence of the disability beginning in service or within the presumptive year after separation.  The Board also has not found any statement by any treating medical professional of etiology linking the left knee disability to service, or to the service connected right knee disability. The only individual making such a link has been the Veteran.  

Although the Veteran asserts that his current left knee disability is related to service and/or to a service-connected disability, the Board finds the Veteran's statements not competent.  Lay evidence sometimes is sufficient to prove a relationship to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Yet the question of relationship to service of the diagnosed left knee disability falls outside the province of a lay person.  It is a medical question because of the complexities involved which include the numerous diagnoses that have been made, the numerous potential causes of those diagnoses, and the number of years since the Veteran's service.  Only those with medical expertise are competent where the determinative issue is medical in nature.  Jones v. West, 12 Vet. App. 460 (1999). Therefore, the Veteran is not competent to offer an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For an opinion on etiology, the Board looked to two VA examination reports of record prepared in August 2008 and October 2015.  In the August 2008 examination report, the examiner opined that there was no causal relationship of degenerative joint disease of the left knee and right total knee replacement.  The rationale provided was that degenerative joint disease of the left knee could come from many causes including the Veteran's work as a house painter, which required him to stand and at times paint while on his knees.  The examiner went on to say that it would be mere speculation that the left knee disability was secondary to the right total knee replacement.  

In the October 2015 VA examination report, the examiner opined that the Veteran's mild degenerative joint disease of the left knee remained stable from 2007 to 2015 when comparing diagnostic scans of the knee from the initial diagnosis to the current diagnostic scans, which revealed no change.  

Ultimately, the Board finds that the Veteran's left knee did not begin in service or within one year of separation, and actually was first shown more than 30 years after separation.  Furthermore, the left knee disability is not related to service-connected right knee disability since no medical link has been established.  Furthermore, the left knee disability has not been shown to be aggravated by the right knee disability since there has been no change in diagnostic screenings from when first diagnosed to now.  The only evidence of record in support of nexus comes from the Veteran, and his statements regarding etiology have been found not competent.  Accordingly, the appeal is denied. 

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Right Total Knee Replacement

In the January 2009 rating decision, the RO continued the 30 percent rating awarded for the residuals following a right total knee replacement pursuant to Diagnostic Code 5505.  Diagnostic Code 5505 is used to rate knee replacements.  A 30 percent rating is warranted for a knee replacement with intermittent degrees of residual weakness, pain, or limitation of motion.  It is noted that it should be rated by analogy to DCs 5256, 5261, or 5262 and a 30 percent rating is the minimum rating assignable under these criteria.  A 60 percent rating is assignable for a knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. A higher 100 percent rating is only allowed for one year following the implantation of the prosthesis.  

In the treatment records provided by Durham VAMC and in statements made on the record including written statements and in his Board hearing testimony, the Veteran has reported that he has chronic right knee pain 24 hours a day, 7 days per week requiring the use of a right knee brace on a frequent basis.  Since the treatment records provided limited information as to functional limitations, the Board relied heavily on VA examinations provided in November 2008 and October 2015 to evaluate the severity of the right knee, and selected treatment records throughout the appeal period.  

In the November 2008 VA examination, the Veteran reported knee pain.  He used a brace intermittently, but frequently.  He reported being limited to standing for 15 to 30 minutes, and was unable to walk more than a few yards without the knee giving way.  At the examination, the examiner found no objective evidence of instability, deformity, pain, stiffness, episodes of dislocation or subluxation, locking, or effusion.  The Veteran reported not having any history of flare ups or inflammation.  Range of motion was reduced with flexion to 105 degrees with pain and extension to 0 (both passive and active).  He appeared to have bony joint enlargement and painful movement.  

In June 2010 Durham VAMC orthopedic follow up, although the Veteran reported that the right total knee replacement had failed, the evaluating physician noted that work up of the purportedly failed procedure had been negative.  The physician recommended that the Veteran may have chronic pain as a result of multiple past surgeries on the right knee, and told him to continue to brace if it helps as well as work on strengthening the quadriceps and modifying activities to relieve pain. 

In a March 2010 Durham VAMC follow-up, the Veteran's knee pain was considered chronic and stable with continued good range of motion.  

A May 2012 Durham VAMC orthopedic follow-up noted there was no change in diagnostic scans between September 2010 and May 2011.  

During a May 2013 Durham VAMC orthopedic surgery follow-up, following the left knee arthroscopy, the Veteran told the physician that he had a right total knee arthroscopy in September 2004.  He reported having mild right knee pain occasionally, but had been pleased with the result.  This statement is inconsistent with the reports of chronic worsening, as reported by the Veteran.  

In April 2015 Durham VAMC physical therapy appointment, the Veteran reported taking care of two grandchildren, ages 5 and 6, and performing household chores, and yard work independently.  He reported walking once a week for between 45 minutes to 60 minutes.  Active range of motion tests were within normal limits for the right knee and extension was near neutral at about 3 degrees. Passive range of motion was limited to flexion to 100 degrees in the right knee and extension within normal limits. Full strength was exhibited on flexion and to 4+/5 in extension. The Veteran appeared mildly antalgic during the examination.  From a diagnostic standpoint, the Veteran's knee was stable without signs of early failure of the knee replacement. 

At the October 2015 examination, the Veteran's range motion was near normal.  He had flexion to 120 degrees and extension to 0 degrees.  The examiner noted that the Veteran did not have any additional functional loss.  The examiner also noted that there was no evidence of pain with weight bearing, localized tenderness, or crepitus.  The Veteran was able to perform repetitive testing with at least three repetitions.  With repetitions, no pain, weakness, fatigability, or incoordination, or other contributing factors of a disability were shown to significantly limit functional ability with repeated use over time.  Furthermore, there was no evidence of ankylosis, recurrent subluxation, joint instability or tibular or fibular involvement. 

First, it must be noted that the Veteran's complaints about his functional limitations are not entirely credible considering his inconsistent reports.  On formal VA examinations he reports limited walking ability, yet to his physical therapist he reports he can walk for 45-60 minutes.  While he frequently tells providers his right knee replacement has failed and he needs a new one, that is simply not supported by the medical professionals, who have unequivocally stated otherwise.  He does not have instability.  He has no muscle atrophy and minimal, if any, weakness.  While he uses a brace frequently, he reported to the Social Security Administration in 2010 that he needed to use a cane only when using stairs.  He stated at his hearing that he used a cane for "distance walking" or with a lot of physical activity.  The VA outpatient treatment notes show that in June 2010 he requested a cane; there is no indication in the records that this has been advised as necessary by a medical professional.  In fact, he has not been noted to need or use a cane at the VA examinations - or during physical therapy.  By all accounts the right knee has been stable throughout the appeal period, based treating physicians and objective evaluation.   

Considering the Veteran's complaints of painful motion, the Board finds the knee disability continues to be consistent with a 30 percent disability.  The higher 60 percent rating would require severe painful motion and/or weakness, which is simply not shown in this instance.  The Veteran has near full strength in flexion and extension in the right knee, with no muscle atrophy - an indicator that he remains able to use the knee/leg in a normal fashion despite his pain.  The limitation of motion he has is mild - lacking 20 degrees to flexion and, at most, 5 degrees of extension.  Such remaining functional ability is simply not consistent with a severe level to warrant a higher rating.

In addition to reviewing the Diagnostic Code 5505, the Board also considered the prevalence of other diagnostic codes in providing a Veteran with a rating above 30 percent.  A higher rating would be permitted under Diagnostic Codes 5256 (ankylosis of the knee) and 5260 (extension) and 5261 (flexion), and 5262.  However, none of these codes were applicable.  The Veteran had no ankylosis in the left knee needed for Diagnostic Code 5256.  The Veteran has greater flexion and extension than is required under either Diagnostic Code 5260 and 5261.  Lastly,  there has been no tibia or fibular involvement.   Accordingly, the Board finds a rating in excess of 30 percent not warranted.  However, the Board evaluated the Veteran's complaints for possible referral to the Director of Compensation Service on an extraschedular basis.  

B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
 When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected residuals status post right total knee replacement.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran reports and it has been objectively shown that the Veteran has right knee pain with limitation in range of motion with crepitus, which is consistent with the limitations noted in the 30 percent rating criteria of Diagnostic Code 5055.  No weakness has been noted in the right knee throughout the appeal period.  More severe symptoms are compensated in the higher 60 percent rating with severe painful motion or weakness.  Furthermore, he has had no additional hospitalizations after the most recent right total knee replacement, only physical therapy and follow-up appointments lasting no more than an hour.  

Accordingly, referral for consideration of an extraschedular rating is not warranted for service-connected right total knee replacement. 

The Veteran is only service connected for the right total knee replacement and a residual right knee scar.  The right knee scar has not resulted in any additional disability as reflected in the October 2015 VA examination report.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate.  There is no additional collective or combined effect of the Veteran's service-connected disabilities since he has no impairment as a result of the knee scar.  The only other impairment is the right total knee replacement, which has been discussed above.  Accordingly, there is no collective and combined effect of all of the Veteran's service connected disabilities to consider.  Referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (2014). 


III.  TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

A.  Schedular Criteria 

The Veteran does not meet the schedular requirement for a TDIU.  The Veteran has two service-connected impairments, a right total knee replacement, and a right knee scar.  During the appeal period, the right knee disability has been rated at 30 percent disabling and the right scar disability has been rated as noncompensable, which falls below the schedular threshold.  Accordingly, the Board evaluated the Veteran's claim of a TDIU on an extraschedular basis. 

B. Education and Work Experience

The Veteran has a college degree.  He has work history as a security coordinator form 1985 to 1991, and as an owner/employee of a painting company.  The date he last worked is not clear.  On his unemployability claim with VA, he listed 2000.  However, records from the Social Security Administration indicate that he worked as a painter from January 2001 to September 2008.  Since leaving work, the Veteran spends his days taking care of two grandchildren and his ill wife.  

C.  Impact of Service-Connected Disabilities on Employability

The Veteran contends that he should be granted a TDIU since the Social Security Administration (SSA) awarded him disability benefits.  The Social Security Administration uses a different standard of "disability" or "unemployability" than VA applies.  SSA considers all known impairments.  VA only considers service-connected disabilities.  In SSA's assessment of disability, it considered several non-service connected, as well as service connected disabilities.  In reviewing SSA's disability determination and associated documents, SSA considered disability due to the Veteran's service connected right knee and non-service connected left knee, back, and depression.  

The Board's review of the evidence in only considering limitation presented by the service-connected right knee disability, to include the residual scar, does not warrant a TDIU. 

1.  Right Knee Replacement

As discussed above in the increased rating section, the Veteran has a history of chronic pain in the right knee with limited range of motion.  Flexion has been limited to 120 degrees and extension to at most 5 degrees, although it is frequently normal at 0 degrees.  He wears a brace, and also may use a cane with longer distances or stairs.  The Veteran is able to perform all activities of daily living such as cooking, yard work, and driving, but may take frequent breaks.  He reports being limited in being in a car longer than 30 minutes before changing positions.  

When the Social Security Administration evaluated the Veteran's residual functional capacity in 2010, even with the fact that SSA considered nonservice-connected orthopedic conditions, the agency still found that the Veteran was capable of standing and/or walking for six hours in an eight-hour work day, sitting for six hours in an eight-hour work day, with limitations of both lower extremities with push/pull activities. The agency also concluded he was partially credible with the extent of his reported symptoms considering he had a normal gait and good range of knee motion bilaterally.  That evaluator considered the Veteran capable of performing light physical work, and it was initially determined that he was not disabled.  He requested reconsideration, alleging increased knee pain and weakness that began in 2010.  Based on June 2010 VA records showing findings in the left knee (not service-connected) and bone scan results for both knees, along with the Veteran's increasing age, it was determined that he was disabled.

The only examination translating the Veteran's symptoms to functional limitation is the October 2015 VA examination.  The October 2015 examiner opined that due to the right knee disability, the Veteran is limited to walking for 50 yards at a time before stopping to rest.  He is unable to climb ladders or a flight of stairs.  The Veteran cannot kneel or squat and standing is limited for 30 minutes at a time.  The examiner concluded that the right knee disability limited the Veteran to sedentary employment with a sit/stand option at 30 minutes at a time each.   

2.  Right Knee Scar

The Veteran has a right knee scar rated as noncompensable as of December 4, 2007.  In an October 2015 VA examination, the scar measured 22 cm by 0.5 cm.  There have been no subjective or objective complaints by the Veteran of any residual issues as a result of the knee scar.  For example, in a June 2012 Durham VAMC orthopedic follow-up, the attending noted that the right knee scar was well healed surgically with no swelling, erythema, or other signs of infection.  The scar is benign, and has not been shown to be painful or unstable.  Accordingly, the Board finds no limitation has resulted from this disability. 

c.  Combined Impact of Disabilities

Since the scar has not resulted in any observed functional limitation, the only functional limitations of record stem from the right knee disability.  The combined impact would continue to limit the Veteran to sedentary work with a sit/stand option for 30 minutes each.  Such a limitation does not preclude all forms of employment especially considering the Veteran's college level education. Accordingly, a referral for extraschedular TDIU is not warranted. 

IV.  VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The information contained in a November 2008, February 2009, March 2014, and October 2014 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Neither the Veteran nor his representative have pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's post-service treatment records from private and VA sources.  The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision on the pending claims.   

The Veteran was also provided a hearing with the undersigned Veterans Law Judge in August 2012.  VA also has duties when a VLJ conducts a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked. During the 2012 hearing, the undersigned VLJ and the Veteran's then representative, asked the Veteran a series of questions to elicit information as to the etiology of his claimed service connected disabilities and his symptoms associated with his currently service-connected disabilities that he asserts warrant an increased rating.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for a back disability is denied. 

Service connection for left knee disability is denied. 

A rating in excess of 30 percent for right knee disability is denied.
 
A TDIU is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


